Citation Nr: 0712785	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for conversion disorder, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision.  A formal Board 
hearing was held at the RO in September 2003.  

Previously, after a remand of the claim for additional 
development in September 2004, the Board denied this appeal 
in an April 2006 decision.  Thereafter, in a December 2006 
decision, the Board vacated the April 2006 decision on the 
basis that the veteran had been denied due process because 
evidence was in VA possession but not associated with the 
claims file until after the April 2006 decision.  By a 
separate Board decision issued this same date, the Board 
remanded the appeal for additional development.  The Board is 
satisfied that all action requested on remand is now 
complete, such that it may proceed with a new decision on the 
matter herein.


FINDING OF FACT

The veteran's service-connected conversion disorder has not 
been shown to have caused more than occasional occupational 
and social impairment with a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
conversion disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9424 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected conversion 
disorder is more severe than the current 30 percent rating 
indicates.  In June 2001, the veteran filed a claim for an 
increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The veteran's service connected psychiatric disorder is rated 
as 30 percent disabling under 38 C.F.R. § 4.130; Diagnostic 
Code 9424, for conversion disorder.  In compliance with 
38 U.S.C.A. § 7104, and Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), a complete review of the entire 
record indicates that a preponderance of the evidence is 
against a claim for a rating in excess of 30 percent for this 
disorder.

Pursuant to the relevant rating criteria, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and  normal conversation) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9424.   

A 50 percent rating will be awarded for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9424.   

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 is appropriate where there are moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational or school functioning, (e.g., having few friends 
or having conflicts with peers or co-workers).  A score of 
61-70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Between May 2001 and November 2006, the veteran's GAF scores 
ranged from 50 to 72.

Upon review of all the evidence of record, including VA 
treatment records dated from May 2001 to December 2006 and 
two VA psychiatric examination reports, and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the veteran's conversion disorder.  

In this regard, VA treatment records from May 2001 to 
November 2006 reflect that the veteran complained of several 
mental health symptoms, including nightmares, sleep 
disturbance, irritability, problems with memory, anxiety, and 
depression.  In reviewing the file, his symptoms appeared to 
get worse during stressful situations, such as when he stated 
that he had many health problems at a May 2001 VA outpatient 
visit, when his wife had shingles in December 2001, and in 
February 2002 when he was a victim of a robbery.  However, 
the treatment records reflected that he consistently 
presented with a stable and appropriate mental status during 
outpatient visits, including normal speech, good eye contact, 
intact concentration, intact recent and remote memory, fair 
judgment, and insight, coherent and logical thought, and no 
auditory or visual misperceptions.  Moreover, as further 
evidence of a stable mental status for increased rating 
purposes, the veteran reported at an August 2001 VA 
examination that he took care of his wife due to Alzheimer's 
disease, reported in several outpatient visits that he was 
doing better with medication, and, as is apparent from the 
treatment records, routinely kept his scheduled medical 
appointments. 

In addition, during the August 2001 VA examination, the 
veteran gave appropriate responses to abstract and concrete 
questions, established good rapport with the examiner and, 
except for reporting hallucinations at night (seeing his 
mother), denied any inappropriate behavior.  The examiner 
opined that the veteran's judgment and insight were fair, he 
was able to conduct personal hygiene and basic activities of 
daily living, remember 3 of 4 items after one minute and the 
same after three minutes, and was able to accurately name 
several presidents of the United States.  The diagnoses 
included conversion reaction, generalized anxiety disorder, 
and major depression secondary to the death of his mother.  
The examiner assigned a GAF score of 55.  

At a September 2005 VA examination, the veteran's primary 
complaint was of nightmares that interrupted his sleep.  
However, he presented with a stable mental status, including 
coherent, logical and goal directed thought processes, 
adequate communication (though detailed), no panic attacks, 
intact remote memory, normal speech, and no impaired impulse 
control.  The examiner opined that the veteran was able to 
manage his own benefit payments and noted that, although the 
veteran had not worked in the last months, this was due to 
regular retirement which occurred approximately 20 years ago 
rather than to his psychiatric illness.  The examiner 
characterized the veteran's symptoms as mild to moderate in 
frequency and severity during the previous year.  The veteran 
denied delusions or hallucinations, there were no panic 
attacks, and he was completely oriented.  The examiner 
assigned a GAF score of 60-64 and noted that this score 
indicated moderate symptomatology.  

It is noted that a March 2006 statement from the veteran's 
treating VA nurse practitioner, which prompted the December 
2006 Vacature and Remand determinations by the Board, notes 
that the veteran's PTSD symptoms were exacerbated after he 
was robbed in a grocery store parking lot.  The nurse further 
indicated that the veteran complains of insomnia, "fitful" 
nightmares, flashbacks, increased startle response, rage, 
panic attacks, and hypervigilance.  This statement notes that 
the veteran's current GAF score as 60 and had been as low as 
50 within the past year.  

Although the March 2006 statement reflects that the veteran's 
psychiatric impairment is productive of symptomatology which 
bears on occupational and social impairment, this statement 
does not reflect that the veteran's psychiatric disorder is 
productive of impairment which approximates the criteria for 
an evaluation in excess of 30 percent disabling.  
Specifically, this statement as well as the VA treatment 
records as of November 2006 which were obtained subsequent to 
this communication and which are noted above, does not show 
that there is reduced reliability and productivity due to 
such symptoms as flattened affect, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands, or impairment of short and long term memory.  In 
fact, the evidence overwhelmingly demonstrates that the 
veteran is alert and oriented and his speech is normal in 
rate and rhythm and spontaneous.  While difficulties, such as 
sleep disturbance and anxiety are noted on examination 
(providing the basis for the current evaluation) reduced 
reliability and productivity, overall, are not indicated.

The Board also finds that the GAF scores, ranging from 50 to 
72 as noted in the veteran's VA examination report as well as 
his VA treatment records and the March 2006 statement from 
his treating VA nurse practitioner, supports a finding that 
his disability pictures falls within the criteria for a 30 
percent rating.  Although the few scores of 50 are on the 
highest range which DSM-IV defines as being indicative of 
serious symptoms and the scores of 51 to 60 are defined as 
being indicative of moderate symptoms, most of the veteran's 
scores are at the high end of that range or at 70, which is 
defined as indicative of mild symptoms.  As discussed above, 
the clinical findings on examination do not fall within the 
criteria for a rating in excess of 30 percent.  It appears 
from examination findings that the veteran's functioning is 
closer to that reflected by mild disability.  At any rate, 
the Board views the clinical findings reported on examination 
as showing that the veteran's PTSD disability picture falls 
within the criteria listed for a 30 percent rating.  In other 
words, the Board finds that the preponderance of the evidence 
now of record is against entitlement to a rating in excess of 
30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his PTSD increase in 
severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted.

Review of the claims folder reveals compliance with the 
duties to notify and assist in 38 U.S.C.A. § 5100 et seq and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By letters 
dated in August 2003 and December 2006, VA advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  The 
December 2006 letter requested that the veteran submit any 
evidence in his possession that pertains to his claim.  

Although this notice was delivered after the initial denial 
of the claim, VA subsequently readjudicated the claim based 
on all the evidence in January 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Since the appellant's claim is being denied, no disability 
rating or effective date will be assigned and, thus, there 
can be no possibility of any prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, VA examination 
reports, he has submitted lay evidence in the form of his 
hearing testimony and written communications, and his claim 
has been remanded on two prior occasions for further 
development.  Thus, the Board finds that the evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claim decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  VA 
treatment records have been obtained and the veteran was 
afforded two VA examinations in connection with the claim.  
While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and the 
appellant is not prejudiced by the Board's adjudication of 
his claim.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
conversion disorder is denied.   



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


